The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the time
and date indicated, which may be materially different from its entry on the record.




                                         Entered pursuant to Administrative Order No. 16-02,
                                         Teresa D. Underwood, Clerk of Court

                                         By: __________________________
                                             /s/ Anita Pribula
                                             Deputy Clerk

   Dated: 03:56 PM April 19, 2019



                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   CANTON DIVISION

 In Re:                                           Case No. 19-60178-rk

 Timothy C. Hawk, Jr.
                                                  Chapter 7
 Rachel D. Hawk

                        Debtors                   Judge Russ Kendig

                                                  ORDER GRANTING AMENDED
                                                  MOTION OF HONDA LEASE TRUST
                                                  FOR RELIEF FROM STAY (Doc. 18                   )

                                                  2016 HONDA ODYSSEY
                                                  VIN: 5FNRL5H3XGB078730

          This matter came before the Court on the Amended Motion for Relief from Stay (the

"Motion") filed by Honda Lease Trust ("Movant") at Docket No. 18 . Movant has alleged that

good cause for granting the Motion exists, and that the Debtors, counsel for the Debtors, the

Chapter 7 Trustee and all other necessary parties were served with the Motion and with notice of

the hearing date of the Motion. No party filed a response or otherwise appeared in opposition to

the Motion, or all responses have been withdrawn. For these reasons, it is appropriate to grant

the relief requested.




 19-60178-rk       Doc 24     FILED 04/19/19    ENTERED 04/19/19 15:57:00           Page 1 of 2
       IT IS, THEREFORE ORDERED that the Amended Motion is granted. The automatic

stay imposed by §362 of the Bankruptcy Code is terminated with respect to Movant, its

successors and assigns.

                                             ###

SUBMITTED BY:

/s/ Jon J. Lieberman
Jon J. Lieberman (0058394)
Sottile & Barile, Attorneys at Law
P.O. Box 476
Loveland, OH 45140
Phone: 513.444.4100
Email: bankruptcy@sottileandbarile.com
Attorney for Movant

COPIES TO:
       Pauline R. Aydin Shuler, Debtor's Attorney
       paydinlegal@hotmail.com

       Anthony J. DeGirolamo, Trustee - Canton
       ajdlaw@sbcglobal.net

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

       Jon J. Lieberman
       bankruptcy@sottileandbarile.com

And by regular U.S. Mail, postage pre-paid on:

       Timothy C. Hawk, Jr., Debtor
       1724 E. Broad Street
       Louisville, OH 44641

       Rachel D. Hawk, Debtor
       1724 E. Broad Street
       Louisville, OH 44641




19-60178-rk      Doc 24    FILED 04/19/19        ENTERED 04/19/19 15:57:00       Page 2 of 2
